DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-8 of the REMARKS that U.S. 2002/0057939 to Gueret fails to anticipate the limitations of claims 1 and 2, and alleges the applicator/test body of Gueret is not adapted to be impregnated with perfume, and that to “impregnate,” allegedly, the product must infuse or permeate into the applicator beyond the surface, and that Gueret fails to disclose an applicator that is both simultaneously rigid and impregnable.  The Examiner respectfully disagrees.
The term “impregnate” is broadly defined as: “soak or saturate with a substance.” The term “soak” is broadly defined as: “make or allow (something) to become wet by immersing it in a liquid.”  As such, Gueret clearly discloses the applicator/test body to become “wet.”  The instant disclosure, or claims, fail to further define or limit the limitation “impregnate,” thus, broadly, based on the broad definitions, the applicator/test body of Gueret meets the limitation.  Furthermore, Gueret clearly discloses that the applicator/test body can include/comprise both a rigid material (para 0017) and comprise (i.e. further include) at least one of (i.e. more than one as well), a thermoplastic material, a felt, and a sintered material (see claim 10 of Gueret), thus clearly disclosing an applicator/test body being simultaneously rigid and broadly, impregnated.  As to the term “felt” disclosed by Gueret, this can broadly encompass any natural fiber, 
As to Applicant’s arguments regarding claim 18, Applicant alleges that Gueret and De Leforcade disclose that the opening is “on a side face of the housing.” However, Applicant clearly admits that De Leforcade discloses an opening on a side face of a housing. Gueret broadly discloses an opening with “a side face,” which is a “top-side face,” thus the top of the housing of Gueret discloses a “side” of the housing.  Claim 18 does not limit which “side” of the housing is being limited, nor does it state the overall aspects of the housing (i.e. cube-like having top and bottom faces, with four side faces) and further limit claim 18 to one of the four sidewalls, 
Applicant made additional arguments regarding the rejection of claims 5-7, by alleging that the “aim of Gueret is to have a large applicator to apply rapidly a large amount of cosmetic product (corresponding preferably to a normal application of product)” and “To allow a large quantity of product to be withdrawn, the system of Gueret needs to have a large surface of contact between the applicator and the block of foam” and “This can be done only when the applicator is large in shape” and allegedly, “In contrast, in the present application, the test body according to claim 1 is to be impregnated with a small amount of perfume only” and “The aim is not to allow a normal application of perfume, but only to be able to smell the perfume impregnated on the test body.”  All of these arguments have been addressed previously by the Examiner.  The instant claimed invention does not include any “amounts” of perfume/product.  The “amounts”  are not recited in the rejected claim(s).  Although the claims are interpreted in 
Applicant further argues that perfuming bodies of Bennet do not teach a test body of any kind, must less rigid and impregnable, as well as allegedly failing to provide any motivation or suggestion to combine with Gueret.  This is incorrect, since the Examiner provided clear motivations disclosed by Bennett, such as, but not limited to: “reduced evaporation rate” and ”to control fragrance/perfume and bodies/elements ratios” among other advantages, that would clearly motivate one of ordinary skill in the art to modify Gueret.  
Applicant further argues against the employment of the Warner reference in combination with Gueret and Bennett, by simply arguing that Warner too fails to disclose a separate test body which is inserted in a housing, nor a rigid and impregnable body.  This, again, is a bodily incorporation argument.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The motivation provided by Warner, providing ease of replacement and/or discarding of the charger has not been refuted by the Applicant.  Applicant, also, makes similar bodily incorporation argument against the Allen reference, yet fails to address the Examiner’s obviousness rationale.
Lastly, Applicant argues that the limitations added to claim 19, which are the same limitations recited in claim 2, which Gueret clearly discloses, as the Examiner has clearly refuted Applicant’s arguments above in regards to these limitations.  It is noted that Applicant has left instant dependent claim 20 as withdrawn, however, the limitations of claim 20 appear to have .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2002/0057939 to Gueret.  Gueret discloses a system for the intended use of testing a perfume (see entire reference, in particular para 0001, 0035, 00063, 0067) having all of the elements recited including a housing (2, 3, 4, 5) having an opening (11) on a top side face of the housing (as recited in instant independent claim 18); a test body (6, 7, 9) extending along a longitudinal axis/direction (X) and designed to be at least partially inserted in the housing through the opening, the test body being made at least partially from a material that is rigid (see para 0017 and dependent claim 9) and is adapted/configured to be impregnated with perfume, being a “not soluble” or “insoluble” porous material, including open-cell foam, semi-open-cell foam, an elastomer (polyurethane or polyether, sintered material, a felt (i.e. natural fiber, thus encompassing cellulose (see dependent claim 10) (as recited in instant dependent claim 2 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0057939 to Gueret to claim 1 above, and further in view of U.S. 2010/0147969 to Bennett et al.   Gueret discloses a system for testing a perfume having all of the previously recited elements.  Gueret and De Laforcade do not expressly disclose that the perfume-dispensing device includes a plurality of perfume-impregnating bodies in the form of solid perfumed elements in the form of granules, chips, beads, or capsules or are made from plastic, mineral salts, wax, soap, .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0057939 to Gueret and U.S. 2010/0147969 to Bennett et al.as applied to claims 1 and 5 above, and further in view of U.S. 5,339,477 to Warner et al.  Gueret and Bennett et al. disclose a system for testing a perfume having all of the previously elements recited in instant claims 1 and 5.  Gueret and Bennett et al. do not explicitly disclose the perfume dispensing device comprises a perfume charger containing the perfumed/fragrance elements (as recited in instant dependent claim 8).  In general regards to instant dependent claim 8, employing a charger or some similar .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0057939 to Gueret as applied to claim 1 above, and further in view of U.S. U.S. 4,961,324 to Allan.  Gueret discloses a system having all of the previously recited elements of instant independent claim 1.  Gueret does not explicitly disclose employing a tether connected to the test body to the housing, as recited in instant dependent claim 14.   It is well known by those of ordinary skill in the art before the effective filing date of the instant invention to employ .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is 


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861